On Application for Rehearing.
PER CURIAM.
On application for rehearing, respondent insists that from the time the contract was terminated and possession demanded by the vendor he was entitled to recover the rental value of the property, and that the  rule of damages laid down by the court should be modified to that extent. The court agrees with respondent’s contention in that regard. Indeed, as stated in the opinion, “every contractual right of the vendor should be scrupulously preserved,” provided, as in the ease at bar, the contract is not unconscionable or one that a court of equity would not enforce.
We are of opinion that the vendor is entitled to the rental value of the property from the time the contract was terminated and until he was restored to its possession. With this modification of the decision, the application for rehearing is denied.